Scott, J.:
I feel constrained to vote for an affirmance of this conviction notwithstanding .the admission of the testimony as to the value or lack of value of the New Jersey lots. It is quite true that Uebelmesser did not make any specific representations to the complaining witness as to the value of the lots given as security for the money invested in the fraudulent enterprise and that he said that it was not worth the amount of the stock subscribed for, but the mere fact that it was given as security for a substantial sum of money invested in the enterprise and that Uebelmesser stipulated that the lots were to be redeeded implied a representation that the lots were worth something. In point of fact it was shown that they were worth nothing or practically nothing. This I think may fairly be classed as a false and fraudulent representation tending to establish the fraudulent character of the enterprise into which the complaining witness was induced to put his money. To be sure there was more than ample evidence of the fraudulent nature of the scheme outside of the testimony concerning the value of the lots, and it may be said that that testimony was unnecessary. But I cannot say that its admission, even if it had better been left out, is a sufficient error to require the reversal of a most just conviction.
The judgment should be affirmed.
Ingraham, P. J., Clarke and Hotchkiss, JJ., concurred; Dowling, J., dissented.